DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hopkinson et al. (US 2014/0314613 A1).
Regarding claim 1, Hopkinson discloses a 3-dimensional (3D) printer (title/abstract) comprising: 
a first fusion assembly 90 (FIG. 15A-D, ¶¶ 190+) having at least two fusing lamps 846 and/or 847 (FIG. 16B-C; ¶¶ 199+); 
a second fusion assembly 94 (FIG. 15A-D; ¶¶ 190+) having at least two fusing lamps (FIG. 16B-C and ¶¶ 199+); and
a fusing lamp controller 13, coupled to the first fusion assembly and the second fusion assembly (¶ 152); which is capable of activating either the first fusion assembly 90 or the second fusion assembly 94 as a source of radiation for sintering or as a heater for pre-heating the particulate material (¶ 194), of individually controlling the plurality of fusing lamps 100 for sintering and/or pre-heating (¶¶ 203-206), and of alternating sintering and preheating on inbound and outbound strokes as the device moves left or right (¶ 197); 
which is functionally identical to the claimed: 

activating a second set of fusing lamps during a subsequent number of processing cycles, e.g. during the inbound stroke, for generating the 3D object, the second set comprising a second fusing lamp of the first fusion assembly and a second fusing lamp of the second fusion assembly.
Regarding claim 2 and/or 3, Hopkinson discloses the radiation sources may be controlled in response to a determined output energy (¶¶ 12-17, 175+, 185+) this implies that the controller is capable of determining, when the first or second set of fusing lamps is active, whether the second or first set of fusing lamps, respectively, is operable for a subsequent processing cycle.
Regarding claim 4, Hopkinson discloses the first fusion assembly is on one side of a carriage of the 3D printer and the second fusion assembly on another side of the carriage, the carriage including one of a print-head array and a material coating unit (FIG. 15D).
Regarding claim 5, Hopkinson discloses the first fusing lamp of the first fusion assembly is farther from the carriage, the first fusing lamp of the second fusion assembly is nearer to the carriage, the second fusing lamp of the first fusion assembly is nearer to the carriage, and the second fusing lamp of the second fusion assembly is farther from the carriage (FIG. 16B-C, ¶¶ 201+).
Regarding claim 16, Hopkinson discloses the controller is further programmed to activate a different set of fusing lamps among the first and second fusion assemblies based on a direction of a carriage supporting the first and second fusion assemblies on opposite sides thereof (¶ 197).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson et al. (US 2014/0314613 A1) as applied to claim 1 above.
Hopkinson does not appear to explicitly disclose a current sensor.
However, Hopkinson does disclose that the lamps are directly controlled by the controller (¶¶ 152, 194, 197, 203-206, etc). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to recognize that such direct control requires monitoring of the current supplied to the lamps and therefore suggests the claimed current sensor, in order to ensure that the lamps can be controlled as desired.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson et al. (US 2014/0314613 A1) as applied to claim 1 above, further in view of Herbers et al. (US 4,163,923 A).
Hopkinson does not appear to expressly disclose the counter. 
However, Herbers discloses a variable duty cycle lamp circuit for controlling the output of a lamp (title/abstract) which includes a counter which is incremented or decremented depending on the desired duty cycle (3:5+, 4:7+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Hopkinson to include the counter of Herbers, in order to control the fusion lamp duty cycles with known means.

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. Applicant contends that Hopkinson fails to discloses the controller configured to activate the first or second set of fusing lamps as claimed. The Examiner disagrees as discussed in the above rejection. Specifically, the Examiner considers Hopkinson’s fusing lamp controller capable of activating either the first fusion assembly 90 or the second fusion assembly 94 as a source of radiation for sintering or as a heater for pre-heating the particulate material (¶ 194), of individually controlling the plurality of fusing lamps 100 for sintering and/or pre-heating (¶¶ 203-206), and of alternating sintering and preheating on inbound and outbound strokes as the device moves left or right (¶ 197). Therefore the controller is structurally identical to the claimed controller and is programed to performed the claimed activating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742